Citation Nr: 1242666	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  The propriety of the reduction from 50 percent rating to a 10 percent rating for bilateral hearing loss, effective February 1, 2009.  

2.  Entitlement to an increased rating for bilateral hearing loss, evaluated as 50 percent disabling, prior to February 1, 2009.

3.  Entitlement to an increased rating for bilateral hearing loss, evaluated as 10 percent disabling, since February 1, 2009.  

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral foot disorder.  

5.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2005 (feet) and November 2008 (reduction) rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The appeal now lies with the Jackson, Mississippi RO.  

The Veteran testified before a Decision Review Officer (DRO) in June 2008 regarding the propriety of the reduction claim.  He testified as to his increased rating claim for hearing loss, and service connection claim for bilateral foot disorder, before the undersigned Veterans Law Judge (VLJ) in September 2009.  Transcripts of those hearings are of record and associated with the claims folder.  

Additional evidence was filed by the Veteran in June 2012 and after the RO/AMC last reviewed the file.  However, in a statement dated in October 2012, the Veteran, through his representative, waived AOJ consideration of this evidence.

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for bilateral foot disorder and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In reducing the disability rating for bilateral hearing loss, the RO met all due process requirements in executing such a reduction; and, the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of a VA examinations that reflected that the criteria for a 50 percent rating were no longer met.  

2.  Prior to February 2009, the Veteran's bilateral hearing loss was manifested by no more than level VII in his right ear and level XI in his left ear.  

3.  Since February 2009, the Veteran's bilateral hearing loss was manifested by no more than level I in his left and right ears.  


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's bilateral hearing loss from 50 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e)(i) ; 3.159, 3.344, 4.85, Diagnostic Codes (DC) 6100 (2012).

2.  The criteria for a rating in excess of 50 percent for bilateral hearing loss prior to February 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).  

3.  The criteria for a rating in excess of 10 percent for bilateral hearing loss since February 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet.App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Inasmuch as the issue of reduction of rating for bilateral hearing loss involves rating reduction rather than rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012). See, e.g., Kitchens v. Brown, 7 Vet.App. 320, 325 (1995); Brown v. Brown, 5 Vet.App. 513 (1993); Venturella v. Gober, 10 Vet.App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 50 to 10 percent for the Veteran's service-connected bilateral hearing loss was properly carried out by the RO.  The RO notified the Veteran of a proposed rating reduction in March 2008.  The Veteran was notified in a letter of that month and he was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his ratings should not be reduced.  The RO also gave the Veteran 30 days to request a predetermination hearing.  The RO took final action to reduce the disability ratings in a November 2008 rating decision.  The RO informed the Veteran of this decision by letter dated November 20, 2008.  The reduction was not made prior to 60 days from the notification of the denial.  The notice and procedural protections of 3.105(e) were clearly met.

Additionally, the Veteran was provided an opportunity to set forth his contentions regarding his rating reduction during a predetermination hearing in June 2008.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2008 hearing, the DRO identified the issue on appeal. Transcript (T.) at 1.  The hearing discussion revealed evidence that might be available that had not been submitted T. at 3.  The Veteran demonstrated, through his testimony, an understanding of what was necessary to show a reduction was not warranted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for a restored rating.  The Veteran clarified why he believed his rating should not be reduced and that he was available for additional VA audiology examination.  T. at 3.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the reduction claim based on the current record.  

As for the increased rating claims, the VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). The RO associated the Veteran's service treatment records, VA treatment records, and private medical statements with the claims file. Efforts were made to secure records from the Otologic Clinic and Audio Recovery but there was no success.  Both offices informed VA that it no longer held any records in the Veteran's name.  The Veteran was advised of the same in a June 2012 supplemental statement of the case. 

The Veteran also underwent VA audiology examinations in September 2008 and June 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet.App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

Propriety of the Reduction and Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet.App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet.App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).   

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet.App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  When, an already established service-connected disability, as in this case, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).  

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him the requisite time period to request a hearing and to respond.  

By way of history, service connection for bilateral hearing loss was granted by rating decision of April 2005.  A 10 percent rating was awarded, effective March 17, 2004.  Then, by rating decision of July 2006, the rating for bilateral hearing loss increased from 10 percent to 50 percent, effective June 19, 2006.  In September 2006, the Veteran filed a claim for TDIU based upon his service-connected hearing loss.  A TDIU was denied in November 2006.  

In September 2007, the Veteran again filed a TDIU, which was claimed as an increased rating for hearing loss based on his claim that his unemployability was due to his hearing loss.  By rating decision of March 2008, the RO proposed to reduce the Veteran's rating for hearing loss from 50 percent to 10 percent.  He testified at a predetermination hearing in June 2008.  Based on the evidence of record, by rating decision of November 2009, the rating of 50 percent for hearing loss was reduced to 10 percent, effective February 1, 2009.  The 10 percent rating has been in effect since that time.  

The Veteran's 50 percent disability rating for bilateral hearing loss was in effect for less than 5 years later.  The 50 percent rating for the Veteran's service-connected bilateral hearing loss was in effect from June 19, 2006 to February 1, 2009.  
The provisions of 38 C.F.R. § 3.344(a) therefore do not apply.  The provisions of 38 C.F.R. § 3.344(c) are applicable, however.  Under that regulation, a reexamination disclosing improvement, in the Veteran's bilateral hearing loss disability will warrant a reduction in rating.  Here, as will be discussed in greater detail below, the improvement was demonstrated.

The Veteran was seen by a QTC audiologist for VA in July 2006.  The condition was said to have existed 34 years.  After service, he worked 7 years as a mechanic with hearing protection; tanker cleaner for 9 years with hearing protection; wood framer for 4 years without hearing protection; saw operator for 3 years with hearing protection; in a bakery for 3 months with hearing protection; and VAMC for 3 months without hearing protection.  He used power tools with hearing protection.  At the time of the examination, he was not receiving any treatment for his condition.  

Physical examination auricle and external ear examinations were within normal limits on both sides.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
75
85
95
100
RIGHT
50
60
70
75

Average pure tone thresholds were 63.8 in the right ear, and 88.8 in the left ear.  The Maryland CNC word list revealed 60 percent on the right and 14 percent on the left.  The diagnosis was bilateral hearing loss.  Subjectively, the examiner indicated that the Veteran missed parts of conversations and objectively he had decreased threshold acuity and speech recognition scores, bilaterally.  

By intersecting the column in Table VI for average puretone decibel loss falling between 58 and 65 with the line for percent of discrimination from 60 to 66, the resulting numeric designation for the right ear is level VI.  By intersecting the column in Table VI for average puretone decibel loss falling between 82 and 89 with the line for percent of discrimination from 0 to 34, the resulting numeric designation for the left ear is level XI.  The Veteran's  right ear is assigned a level VI hearing acuity combined with level XI hearing acuity for the left ear equates to a 50 percent evaluation.  38 C.F.R. § 4.85, Table VII.  

Pursuant to 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI of Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

The puretone threshold average for the right ear remains the same as before since the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was not at 55 decibels or more.  Therefore, it remains assigned a level VI.  According to Table VIa, the puretone threshold for the left ear is assigned a level VIII.  When level VI and level VIII are combined, this equates to a 40 percent evaluation.  The Veteran's bilateral hearing is rated less when the left ear is rated under Table VIa with an exceptional pattern of hearing impairment.  Therefore, since the hearing impairment designation results in a higher rating under Table VI, the Veteran was not be rated under exceptional patterns of hearing impairment under 38 C.F.R. § 4.86a.  

 The Veteran was seen in the VA audiology clinic for a medical audiologic evaluation in March 2007.  He complained of constant tinnitus in both ears.  It was noted he was seen in the clinic in January 2006, and thresholds at that time suggested sensitivity grossly within normal limits through 2000 Hz sloping to moderate/moderately severe sensorineural hearing loss.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
20
45
45
RIGHT
25
30
45
45

Average pure tone thresholds were 36.25 in the right ear, and 28.75 in the left ear.  The CNC word list revealed 69 percent on the right and 88 percent on the left.  There was a positive Stenger in the left ear at 1000 Hz.  The examiner found the thresholds were relatively unchanged since VA audiology examination in January 2006.  He was counseled on the possibility of wearing amplification in the right ear.  He was interested and a right ear hearing aid was ordered.  

By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 68 to 74, the resulting numeric designation for the right ear is level IV.  By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 84to 90, the resulting numeric designation for the left ear is level II.  The Veteran's  right ear is assigned a level IV hearing acuity combined with level II hearing acuity for the left ear equates to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  

The provisions of 38 C.F.R. § 4.86(a), do not apply in this regard as neither ear has puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) at 55 decibels or more.  

The Veteran underwent a VA audiology evaluation in September 2007.  It was noted that his last audiology examination was in March 2007, which was a medical audiologic examination, and at which time he was fitted for a monaural digital hearing aid for the right ear only.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
25
25
45
50
RIGHT
40
35
55
55

Average pure tone thresholds were 46.25 in the right ear, and 36.25 in the left ear.  The Maryland CNC word list revealed 72 percent on the right and 88 percent on the left.  The examiner indicated that the Veteran was very, very, very, difficult to test. He had to be reinstructed numerous times, especially when testing the right ear.  The examiner stated that these findings were the best thresholds the Veteran would offer during testing, but not as good as thresholds offered when he was tested in March 2007 at a medical audiology examination at the VAMC.  Puretone and air thresholds did match, but he was very difficult to test.  The examiner stated that the Veteran did not meet the threshold of a 50 percent hearing loss.  She also indicated that the Maryland CNC Word list was not used during the March 2007 medical audiology examination.  

By intersecting the column in Table VI for average puretone decibel loss falling between 42and 49 with the line for percent of discrimination from 68 to 74, the resulting numeric designation for the right ear is level IV.  By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 84 to 90, the resulting numeric designation for the left ear is level II.  The Veteran's  right ear is assigned a level IV hearing acuity combined with level II hearing acuity for the left ear equates to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  

The provisions of 38 C.F.R. § 4.86(a), do not apply in this regard as neither ear has puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) at 55 decibels or more.  

In November 2007, the Veteran was fitted for the left ear hearing aid.  He had been previously fitted for the right ear hearing aid earlier that year.  

The Veteran was seen by a QTC audiologist for VA in January 2008.  The pertinent history provided regarding his hearing was essentially the same as provided in prior examinations.  

Physical examination auricle and external ear examinations were within normal limits on both sides.  There was hearing loss noted in both ears.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
55
70
80
85
RIGHT
40
45
50
65

Average pure tone thresholds were 50 in the right ear, and 72.25 in the left ear.  The Maryland CNC word list revealed 86 percent on the right and 74 percent on the left.  The diagnosis was bilateral hearing loss.  Subjectively, the examiner indicated that the Veteran had decreased ability to hear or understand, bilaterally.  Objectively, he had decreased threshold acuity, bilaterally.  

By intersecting the column in Table VI for average puretone decibel loss falling between 50 and 57 with the line for percent of discrimination from 84 to 90, the resulting numeric designation for the right ear is level II.  By intersecting the column in Table VI for average puretone decibel loss falling between 66 and 73 with the line for percent of discrimination from 68 to 74, the resulting numeric designation for the left ear is level VI.  The Veteran's right ear is assigned a level II hearing acuity combined with level VI hearing acuity for the left ear equates to a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.  

Pursuant to 38 C.F.R. § 4.86(a), the right ear Roman numeral designation for hearing impairment may be designated from either Table VI of Table VIa.  The designation under Table VI for the right ear is level II, and the designation from Table VIa is III.  However, the puretone threshold average remains the same for the left ear.  Whether level II or level III is used for the designation of the right ear, the rating remains the same and warrants no more than a 10 percent evaluation.  

The Veteran was seen privately by Otologic Medical Clinic in April 2008.  He underwent an audiological examination at that time.  Average pure tone thresholds were 70 in the right ear, and 104 in the left ear.  Speech recognition was 84 percent on the right and 52 percent on the left.  Such would support the assignment of a 20 percent rating.  However, it was not clear as to whether testing was in line with 38 C.F.R. § 4.85, to include whether a Maryland CNC controlled speech discrimination test was utilized.  A follow up report dated in May 2008 indicated that the Veteran had positive Stengers at 1,000, 2,000 and 4,000 hertz.  The clinical significance was not explained.

In May 2008, the Veteran underwent a MRI at Radiology Associates, LLC.  The impression was normal MRI of the internal auditory canals.  

The Veteran underwent a VA audiology examination in September 2008.  His chief complaint was hearing loss in the left ear greater than the right ear for approximately 5 to 6 years.  He described the situation of greatest difficulty secondary to hearing impairment as "communication."  He gave essentially the same history as he had provided in the past.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
35
30
40
45
RIGHT
15
20
40
50

Average pure tone thresholds were 31.25 in the right ear, and 37.50 in the left ear.  Speech recognition results were presented to the Veteran at 80 dBHL, bilaterally on several occasions; however, he provided rhyming word responses to the word list.  Additionally, he provided half-word responses to SRT spondees, bilaterally.  As a result, the combined use of pure tone average and speech recognition or speech discrimination in assigning service-connected disability in this case would be deemed inappropriate, as no word recognition scores could be established.  

It was the opinion of the examiner that based on the results of the word recognition testing where the Veteran presented rhyming word responses, bilaterally in conjunction with half word responses to SRT spondees, that the use of such scores combined with puretone averages would be inappropriate.  It was also the examiner's impression, as prior examiners relayed, that the Veteran's inter-test reliability was fair at best.  The Veteran was difficult to test and required repeated reinstruction throughout the examination.  It was also the opinion of the examiner that the Veteran's compliance with the test was fair at best and that he was reluctant to respond to puretone and/or speech stimuli.  


The Veteran testified at a videoconference hearing before the undersigned VLJ in September 2009.  The Veteran testified that his hearing was more severe than the last time he was examined.  He related that the audiologists at VA indicated to him that he was within his range for hearing.  He also stated that he was told that he was hard to work with.  He indicated that the audiologist was prompting him to push the button indicating that he could hear sound, but he was not able to hear anything.  He asked that the sound be turned up and he was told that it was within his range.  He stated that he had difficulty hearing most things, and that he and his spouse argue because of his inability to hear.  He stated that he was no longer employed and that although he had other disabilities, he would not be able to work if he only had a hearing disability because his hearing affected his ability to hear what his customers were saying.  

Pursuant to the Board's November 2009 remand, the Veteran underwent a VA audiology examination in June 2010.  The Veteran's chief complaint was increased communication difficulty and a possible decrease in hearing sensitivity, bilaterally.  At the time of the examination, he utilized a set of VA issued half shell hearing aids in both ears and he reported diligent use of the instruments.  A review of the claims file was provided and reviewed prior to the examination.  Contained in the file were several audiometric test results, both from outside providers and VAMC providers, which all showed varying degrees of hearing sensitivity.  At the time of the examination, the Veteran was tested on both physiologic and behavioral test procedures.  Behavioral audiometric test procedures involved test of word recognition ability and tests for puretone threshold hearing sensitivity.  Accurate behavioral tests of hearing threshold required that the patient accurately and repeatedly provide responses to the sounds that were barely audible.  Physiologic test procedures described the neurological or mechanical functioning of the auditory system.  They did not involve active participation of the person being tested.  Both behavioral and physiologic test procedures should be in alignment with each other and provide validation of test results.  (Behavioral Audiometric Test Results):




Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
35
30
40
45
RIGHT
20
25
45
50

Average pure tone thresholds were 35 in the right ear, and 37.50 in the left ear.  The Maryland CNC word list revealed 92 percent in both the right and left ears.  Initial test results yielded one-word responses to spondee words and poor agreement between behavioral and physiologic test measurement.  A positive Stenger was initially obtained at 1000 Hz in the left ear.  After reinstruction, minimum responses improved and good inter-test consistency was obtained.  

By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear was level I.  By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the left ear was level I.  The Veteran's right ear is assigned a level I hearing acuity combined with level I hearing acuity for the left ear equates to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  

The provisions of 38 C.F.R. § 4.86(a), do not apply in this regard as neither ear has puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) at 55 decibels or more.  

A VA follow-up was provided in July 2011.  The questions asked were in regard to the privately obtained audiology examinations in April and May 2008 and VA examinations from 2007 and 2008.  In terms of the April and May 2008 private practice examinations, these examinations did not list the type of speech testing administered.  Therefore, it could not be determined if recorded speech testing using the CNC word list was used.  The April 2008 examination did indicate the presence of functional (non organic) hearing loss based on a positive Stenger test at 1000, 2000, and 4000 Hz.  The positive Stenger test was very significant, in that it indicated false responses via behavioral means.  

The September 2007 and September 2008 examinations showed fair consistency in terms of the 2007 speech recognition threshold levels and 2008 puretone averages.  However, in 2007, the examiner did report that the Veteran was difficult to test.  The September 2008 examination resulted in half-word and rhyming word responses for speech recognition threshold testing, and poor behavioral response resulted in speech test overall not being used for rating purposes.  

According to the examiner, the Veteran's audiometric data showed a consistent pattern of functional behaviors, indicating at best, fair reliability.  Consequently, discrepancies in test results likely reflected functional overlay to an actual sensorineural hearing deficit.  Thus, the examiner concurred with the 10 percent hearing loss rating, because in these cases, the better hearing thresholds were usually closer to actual hearing levels, in cases with functional hearing loss and positive Stenger tests.  

As to the initial question as to whether the reduction from 50 percent to 10 percent was proper, the Board finds that the evidence clearly shows an improvement.  The July 2006 QTC examination revealed average puretone threshold of 64 in the right ear and 89 in the left ear.  The Veteran's Maryland CNC word list revealed 60 percent on the right and 14 percent on the left.  All the subsequent VA examinations within the applicable time period show significant improvement.  His puretone thresholds and speech discrimination consistently warranted the assignment of a 10 percent rating.  Indeed, to the extent that the April 2008 private audiology examination would have supported a 20 percent rating, but which will not be used because the testing conditions are unknown, such still demonstrates significant improvement. 

Indeed, a review of the entire record using examination reports conducted in accordance with VA regulations requiring Maryland CNC speech discrimination test and a puretone audiometry test does not support the assignment of a rating greater than 10 percent at any time during the appeal period.  It is important to note that the Veteran's hearing was difficult to test throughout the rating periods as examinations often resulted in poor behavioral responses and half-word and rhyming word responses for speech recognition threshold testing, that the July 2011 addendum indicated could not be used for rating purposes.  The Veteran should be mindful that he is obligated to cooperate in the development of evidence, and that failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005). See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim).  However, at no time were any of the findings resultant in an increased rating prior to or after February 1, 2009.  

The Veteran states that his hearing loss is worse than his current rating reflects.  He complains of difficulty communicating with his wife and others.  However, under the law, VA may only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  In the context of the evaluation of service-connected hearing loss, the Courts have observed that rating criteria are employed through "mechanical application," as applied to clinical test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, the determining factor in the evaluation of hearing impairment is not the Veteran's subjective determination of hearing loss or the use of hearing aids; it is the audiological test results.  Moreover, the Board notes that the Veteran has indicated on occasion that VA examiners have tried to manipulate his ability to respond to hearing loss tones or speech recognition testing.  A similar argument was presented by the Veteran's representative during the September 2009 videoconference hearing.  

However, the Veteran was further tested by VA in June 2010.  The examiner indicated that the testing consisted of both behavioral and physiologic test procedures.  Initial testing resulted in poor agreement between behavioral and physiologic test measurements.  After reinstruction, inter-test consistency was obtained.  As the physiologic test procedures by definition describe the neurological or mechanical functioning of the auditory system, and a May 2008 MRI indicated that the ears were normal, there is nothing of record that indicates that any responses were manipulated such that behavioral and physiologic test procedure results did not mirror each other.  

In sum, the evidence is against a rating greater than 10 percent for bilateral hearing loss.  

In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court, noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  Thus, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

No assertion has been made that the VA examinations failed to address the functional effect the Veteran's hearing loss had on his life.  Although he alleged manipulation of the hearing testing, he was retested, and behavioral and physiologic test procedures were used.  The examiners have indicated that once reinstructed, the Veteran's testing was more in line with both test procedures.  However, at no time did the Veteran indicate that the VA examinations failed to address functional effects on his life.  Therefore, the functional effects of his hearing loss disability are adequately addressed by the record, are adequately addressed under Martinak, and sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The criteria provides for higher ratings, as has been explained thoroughly herein.   The current 10 percent rating since February 1, 2009 and 50 percent rating prior to February 1, 2009, adequately describes the severity of the Veteran's symptoms for this disability exhibited by the examinations during the appeals period.  Given that the applicable schedular criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization or interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet.App. at 111.   

Finally in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has indicated in his September 2009 videoconference hearing that his hearing loss had worsened and affected his ability to work.  He maintained that if he had no other service-connected disabilities, his hearing loss would still prevent him from working.  Although he has been denied TDIU by rating decision of March 2008, and did not appeal, based on his continued assertions, and his grant of service connection for depression by rating decision of February 2011, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  This issue will be addressed by remand below.  


ORDER

The reduction from 50 percent to 10 percent disabling for the Veteran's service-connected bilateral hearing loss, was proper, and thus the Veteran's appeal is denied.  

A rating in excess of 50 percent for bilateral hearing loss prior to February 1, 2009, is denied.  

A rating in excess of 10 percent for bilateral hearing loss since February 1, 2009, is denied.  


REMAND

Further development is necessary in this appeal.  

The Veteran asserts that service connection for bilateral foot disorder is warranted based upon service incurrence.  He maintains that he was treated in service for a fungus and scaling and itching and has continued to this date.  He stated that his treatment for this condition was reflected in his service treatment records and he was placed on profile for this condition at that time.  During the appeal, his service treatment records could not be located, and the Veteran's limited service treatment records provided by him did not present evidence of a bilateral foot disorder in service.  There was no other evidence presented other than the Veteran's statements, that he had a bilateral foot disorder in service.  A Formal Finding of Unavailability of Service Treatment Records was associated with the claims file in January 2011.  The RO determined that all efforts to obtain the needed information had been exhausted and further attempts would be futile.  

In September 2011, and subsequent to an April 2011 Board remand, an additional claims file was located which included the Veteran's service treatment records.  In addition to this evidence, it was noted that by rating decision of June 1985, service connection for a bilateral foot disorder, to include plantar warts, calluses, and tinea pedis, was denied.  He received notice of the denial in a letter of that same month and did not appeal.  The denial of service connection for a bilateral foot disorder thereby became final and cannot be reopened without new and material evidence.  See 38 C.F.R. § 3.156.  

In claims to reopen, according to VA's duty to notify and assist, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Since the Veteran's claim thus far has been decided on a de novo basis, he has not received a VCAA letter satisfying the requirement for new and material evidence in accordance with Kent.  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will first determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Based on the statements made by the Veteran throughout the claim, it is unclear whether he has actual knowledge of what is required and the evidence needed to reopen his claim.  

Additionally, having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2012).  As an initial matter, the Board acknowledges that the Veteran is currently service connected for bilateral hearing loss, tinnitus, and depression.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable due to service-connected disability, a VA opinion in connection with an examination should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, whether his service-connected disabilities preclude substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  The RO/AMC must ensure that it has complied with the ruling in Kent v. Nicholson, 20 Vet.App. 1 (2006), with regard to advising the claimant of what evidence would substantiate his application to reopen his claim of service connection for bilateral foot disorder.  

3.  The RO shall then consider the TDIU issue in light of all of the evidence of record.  In so doing, the RO may proceed with any additional development deemed necessary, including the procurement of a VA examination and/or opinion, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, result in impairment sufficient to make the Veteran unable to secure or follow substantially gainful employment.  

4.  After completion of the above, if any issue remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC.   


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


